Case 8:20-cv-00054-JVS-DFM Document 28 Filed 10/08/20 Page 1 of 2 Page ID #:109



 1   Yana A. Hart, Esq. (SBN: 306499)
     yana@kazlg.com
 2
     KAZEROUNI LAW GROUP, APC
 3   2221 Camino Del Rio South, Suite 101
     San Diego, CA 92108
 4
     Telephone: (619) 233-7770
 5   Facsimile: (619) 297-1022
 6
     Attorneys for Plaintiff,
 7   Carrina Mendez
 8
 9
10
                                  UNITED STATES DISTRICT COURT
11                               CENTRAL DISTRICT OF CALIFORNIA
12   Carrina Mendez, Individually and on             CASE NO. 8:20-CV-00054-JVS-DFM
     behalf of all others similarly situated,
13
14                           Plaintiff,              STIPULATION OF DISMISSAL OF
15   v.                                              ACTION WITH PREJUDICE AS TO THE
                                                     NAMED PLAINTIFF AND WITHOUT
16   Boot Barn, Inc.,                                PREJUDICE AS TO THE PUTATIVE
17                                                   CLASS
                             Defendant.
18
19
20          Plaintiff Carrina Mendez and Defendant Boot Barn, Inc. (hereinafter the
21   “Parties”), hereby stipulate to dismiss the above entitled action with prejudice as to the
22   named Plaintiff and without prejudice as to the Putative Class, pursuant to Fed. R.
23   Civ. P. 41(a)(1)(ii), each party shall bear their own costs. The notice and approval
24   requirements of Federal Rule of Civil Procedure 23(e) are inapplicable to the parties’
25   settlement and dismissal of this Putative Class action because this action has not been
26   certified as a class.
27   //
28   //


     STIPULATION FOR DISMISSAL                   1               CASE NO. 8:20-CV-00054-JVS-DFM
Case 8:20-cv-00054-JVS-DFM Document 28 Filed 10/08/20 Page 2 of 2 Page ID #:110



 1          WHEREFORE, the Parties respectfully request that this court dismiss this
 2   action with prejudice as to the named Plaintiff, and without prejudice as to the
 3   Putative Class.
 4
 5
 6
     Date: October 8, 2020                     KAZEROUNI LAW GROUP, APC
 7
                                               By: s/ Yana A. Hart
 8
                                                    Yana A. Hart, Esq.
 9                                                  Attorneys for Plaintiff
10
11   Date: October 8, 2020                     MCGUIRE WOOD LLP
12
                                               By: s/ Sarah A. Zielinski
13                                                  Sarah Zielinksi, Esq.
14                                                  Justin T. Yedor, Esq.
                                                    Amy S. Gilbert, Esq.
15                                                  Attorneys for Defendant
16
17
18
19                                 SIGNATURE CERTIFICATION

20          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies

21   and Procedures Manual, I hereby certify that the content of this document is

22   acceptable to counsel for the Defendant, and that I have obtained their authorization to

23   affix their electronic signature to this document.

24
     Date: October 8, 2020                     KAZEROUNI LAW GROUP, APC
25
26                                             By: s/ Yana A. Hart
                                                    Yana A. Hart, Esq.
27                                                  Attorneys for Plaintiff
28


     STIPULATION FOR DISMISSAL                   2               CASE NO. 8:20-CV-00054-JVS-DFM
